Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or make obvious the combinations of limitations in the independent claims 1 and 17.  The claims address estimating the status of cement using slowness measurements employing a wide-band acoustical energy.  Although the art of using acoustic energy to evaluate the cement in the annuli of a wellbore is well known, the specification defines the wideband acoustical energy in a manner that is not obvious for that art.  In particular the specification recites “For purposes of the specification and claims, the term “wideband” or “wide bandwidth” is to be understood as encompassing a bandwidth in which at least the five lowest order slowness dispersion modes of a well-cemented system can be identified. In many cases, and depending upon the geometry of the multi-string cased well, the five lowest order slowness dispersion modes can be identified in a range extending from 5 kHz to 70 kHz. (page 4 lines 4-9).”
Lei et al., WO 2016/187240, teaches determining cement quality using slowness measurements (Abstract).  However the teaching is completely silent concerning the wideband acoustic measurements, and fails to teach a range as specified in the instant application nor any criteria for selecting the frequencies in which at least the five lowest order slowness dispersion modes of a well-cemented system can be identified.  It would 
R. van Kuijk et al., “A Novel Ultrasonic Cased-Hole Imager for Enhanced Cement Evaluation”, 2005.  Teaches acoustic evaluation of cement in an annuli around a casing, but does not teach using the wideband measurements for exciting multiple slowness modes.
Zeroug et al., US 2015/0219780, teaches a more conventional acoustic measurement using an inversion analysis of the acoustic signal to evaluate the cement.  This method employs the determination of the limited frequency range slowness signal (less than 12 kHz, Fig. 16) to determine if the cement is centered.  It would be hindsight to extend the frequency range of the technique since there is no teaching of any limitation caused by using the narrow frequency range taught in that prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGIS J BETSCH/Primary Examiner, Art Unit 2857